                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


CHARLES SHEPPARD,

                Plaintiff,

        v.                                          Case No. 19-CV-1401

JULIE LUDWIG, et al.,


                Defendants.


                     DECISION AND ORDER ON DEFENDANTS’
                       MOTION FOR SUMMARY JUDGMENT


        Charles Sheppard, a Wisconsin inmate representing himself, filed a lawsuit

under 42 U.S.C. § 1983, alleging that defendants violated the Eighth Amendment

when they were deliberately indifferent to the conditions of his confinement and/or

his serious medical conditions. Before me is defendants’ motion for summary

judgment. For the reasons explained below, I will grant the motion and dismiss this

case.

                                 RELEVANT FACTS

        At the relevant time, Sheppard was incarcerated at Fox Lake Correctional

Institution, where the defendants worked. (ECF No. 26 at ¶¶ 1-14.) Candace

Whitman was the health services manager; Julie Ludwig was a nurse clinician 4; Jan

Britt was a nurse clinician 2; Laura Bartow was an institution complaint examiner;

Joy Tassler was a correctional management services director; Pat Chamberlin was




             Case 2:19-cv-01401-NJ Filed 12/02/20 Page 1 of 14 Document 37
the buildings and grounds superintendent/ADA coordinator; Bruce Siedschlag was a

programs director; Jared Spors was a recreation leader; Jeremy Hanni was a

correctional security supervisor; Randall Hepp was the warden; Brad Mlodzik was

the deputy warden; John Bahr was a correctional sergeant; and Anthony Holt was a

correctional officer. (Id. at ¶¶ 2-14.)

       1. Sheppard’s Requests for a Sturdier Chair

       Sheppard is 400 pounds. (ECF No. 12 at 2.) When he transferred to Fox Lake

from Waupun Correctional Institution on June 3, 2019, there was a plastic chair in

his cell. (ECF No. 35 at ¶ 2.) According to Sheppard, while at Waupun, he had been

given a medical restriction to use a wheelchair, including in his cell, because a similar

plastic chair would not hold his weight. (Id. at ¶¶ 3-4.)

       On June 21, 2019, the inmate complaint examiners’ office received an inmate

complaint from Sheppard complaining that the chair in his cell was unable to hold

his weight. (ECF No. 26 at ¶¶ 37-38.) Bartow, the assigned inmate complaint

examiner, contacted health services manager Whitman regarding Sheppard’s request

for a different chair. (Id. at ¶ 39.) Whitman told Bartow that the special needs

committee would be reviewing Sheppard’s special needs requests on July 2, 2019, and

that she would provide Bartow with an update after the meeting. (Id.) Bartow also

spoke with a correctional officer from the sanitation department who told her that

the plastic chairs used at Fox Lake have a weight-bearing capacity of up to 700

pounds. (Id. at ¶ 40.) It was later discovered that the chairs are designed to have a



                                           2



         Case 2:19-cv-01401-NJ Filed 12/02/20 Page 2 of 14 Document 37
weight-bearing capacity of up to 1,500 pounds. (Id. at ¶ 40, 65.) Bartow decided to

wait for the special needs committee to evaluate Sheppard’s request.

      About a week after Sheppard filed his inmate complaint, on June 28, 2019,

Ludwig met with Sheppard in advance of the special needs committee meeting a few

days later on July 2, 2019, to discuss Sheppard’s request for various medical

accommodations. (ECF No. 26 at ¶ 22.) According to Sheppard, he told Ludwig about

the issues he was having with his chair, including that it had collapsed under him.

(ECF No. 32 at ¶¶ 25-26.) He explained that the chair was unable to hold his weight

and that he had had a similar chair at Waupun, which had also collapsed under him.

(Id. at ¶¶ 25-26.) He also told her that the officers would not let him use his

wheelchair in his cell. (Id. at ¶ 25.) He informed her there was a sturdier chair in the

basement that he would like to use. (Id.)

      Ludwig explains that Sheppard showed her previously approved special needs

paperwork from Waupun. (ECF No. 26 at ¶ 25.) She noted that a sturdier chair was

not approved. (Id.) Ludwig did not think Sheppard was in danger from sitting in the

chair for a few more days before the special needs committee meeting because he had

been using the chair without incident since arriving at Fox Lake about a month

earlier. (Id. at ¶ 26.) Ludwig explains that she did not have the authority to issue a

sturdier    chair   without   approval   of       the   special   needs   committee   and/or

permission/approval from security on what type of chair could be issued. (Id. at ¶ 27.)

      Sheppard asserts that he wrote Whitman, the health services manager, about

his exchange with Ludwig and that he later confirmed with her in person that she

                                              3



           Case 2:19-cv-01401-NJ Filed 12/02/20 Page 3 of 14 Document 37
had received his letter. (ECF No. 32 at ¶ 32.) Whitman asserts that she has no record

of Sheppard requesting a different chair. (ECF No. 26 at ¶ 32.) She notes that, when

Sheppard arrived at Fox Lake, he did not have a restriction for a special chair, and

she believed his request for a chair was not an urgent need and could wait until the

special needs committee meeting. (Id. at ¶ 33.) Sheppard points out that a doctor at

Waupun had said he could use his wheelchair in place of the plastic chair in his cell.

(ECF No. 32 at ¶ 33.)

       2. Sheppard’s July 2, 2019 Incident

       On July 2, 2019, officers went to Sheppard’s cell after learning he had fallen

out of his chair and hit his head. (ECF No. 26 at ¶ 43.) Staff gave him ice and told

him to sit down, take it easy, and staff would check on him later. (Id. at ¶ 43.) The

chair was still intact, but one of the officers could see obvious stress marks on the

back legs. (Id. at ¶ 44.) Shortly thereafter, Sheppard left his room to go to the

bathroom, got dizzy, and vomited. (Id. at ¶ 45.) Sheppard was sent to the hospital,

where he was diagnosed with a concussion and discharged later that day. (Id. at ¶

46.)

       When he returned to Fox Lake, nurse Britt examined him and gave him

written and oral instructions on concussions. (ECF No. 26 at ¶ 47.) Whitman reviewed

the nursing note after Sheppard’s return to Fox Lake. (Id. at ¶ 48.) The discharge

instructions did not state that Sheppard was required to “relax, not walk, and rest,”

nor did the order recommend a wheelchair restriction. (Id.)



                                          4



         Case 2:19-cv-01401-NJ Filed 12/02/20 Page 4 of 14 Document 37
      3. Special Needs Committee

      The special needs committee met on July 2, 2019, before Sheppard returned

from the hospital, to discuss multiple restrictions for him. (ECF No. 26 at ¶ 56.)

Ludwig believes the committee knew that Sheppard had been sent to the emergency

room in the middle of the night after he fell out of his chair. (Id. at ¶ 61.) The

committee denied his request for a wheelchair for distance. (Id. at ¶ 57.) Because of

his weight and pain complaints, the committee decided that Sheppard would benefit

from increased movement. (Id. at ¶¶57, 59-60.) The committee gave him a bench-

seated walker that he could sit on and take a break if he needed to. (Id. at ¶¶ 57-58.)

      The plastic chair that Sheppard had been given was designed to hold a static

weight of 1,500 pounds. (ECF No. 26 at ¶ 65.) Static weight is the amount of

completely still, unchanging, and unmoving weight that can be put on the chair

without causing it damage. (Id. at ¶ 66.) When a plastic chair breaks, it is often

because an inmate leans back in the chair on two legs or up against their bunks. (Id.

at ¶ 67.) This improper use can compromise the structural integrity of the chair. (Id.

at ¶ 68.) Despite the plastic chair being sufficient to hold his weight, the committee

approved Sheppard’s request for a bariatric chair, and provided him with an all

steel/metal chair. (Id. at ¶¶ 41, 63.)

      4. Walking to Health Services for Medication

      Britt explains that, after Sheppard returned from the hospital, she received a

phone call from an officer telling her that Sheppard did not want to walk to health

services to get his medication. (ECF No. 26 at ¶ 72.) Britt says she did not speak

                                          5



         Case 2:19-cv-01401-NJ Filed 12/02/20 Page 5 of 14 Document 37
directly to Sheppard and does not remember the officer giving her any reason why

Sheppard could not walk to health services. (Id.) She advised the officer that

Sheppard needed to walk to health services; she said he could use his walker. (Id.)

      Sheppard insists he spoke directly to Britt on speaker phone. (ECF No. 32 at ¶

72.) He says he told her there was no way he could walk up the hill to health services

because he was feeling “extremely loopy, dizzy, and disoriented.” (Id.) He also

informed her that he had just been released from the emergency room, where he had

been diagnosed with a concussion. (Id. at ¶ 75.) According to Sheppard, Britt told him

that he would be given a conduct report if he did not come to health services and sign

a refusal. (Id. at ¶ 74.) Britt does not remember threatening a conduct report. (ECF

No. 26 at ¶ 78.)

      As Sheppard walked to health services, he got dizzy, fell down the hill, and

“smacked” his head on the concrete. (ECF No. 32 at ¶ 79.) Officers were able to help

Sheppard into a wheelchair and take him to health services, where he told Britt what

had happened. (Id. at ¶¶ 80-82.)

                      SUMMARY JUDGMENT STANDARD

      Summary judgment is required where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986); Celotex

Corp. v. Catrett, 477 U.S. 317, 323-24 (1986); Ames v. Home Depot U.S.A., Inc., 629

F.3d 665, 668 (7th Cir. 2011). When considering a motion for summary judgment, the

court takes evidence in the light most favorable to the non-moving party and must

                                           6



         Case 2:19-cv-01401-NJ Filed 12/02/20 Page 6 of 14 Document 37
grant the motion if no reasonable juror could find for that party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248, 255 (1986). “Material facts” are those under the

applicable substantive law that “might affect the outcome of the suit.” Anderson, 477

U.S. at 248. A dispute over a “material fact” is “genuine” if “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.

       A party asserting that a fact cannot be disputed or is genuinely disputed must

support the assertion by:

            (A) citing to particular parts of materials in the record, including
            depositions, documents, electronically stored information,
            affidavits or declarations, stipulations (including those made for
            purposes of the motion only), admissions, interrogatory answers,
            or other materials; or

            (B) showing that the materials cited do not establish the absence or
            presence of a genuine dispute, or that an adverse party cannot
            produce admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1)(A)-(B). “An affidavit or declaration used to support or oppose

a motion must be made on personal knowledge, set out facts that would be admissible

in evidence, and show that the affiant or declarant is competent to testify on the

matters stated.” Fed. R. Civ. P. 56(c)(4).

                                         ANALYSIS

    1. Sheppard’s Requests for a Sturdier Chair

       Sheppard asserts that Ludwig, Whitman, and Bartow were deliberately

indifferent to his need for a sturdier chair. 1 “Prison conditions violate the



1
 Sheppard was also allowed to proceed against Warden Hepp on this claim, but Sheppard concedes in
his response to defendants’ summary judgment motion that Hepp is entitled to summary judgment.
                                               7



         Case 2:19-cv-01401-NJ Filed 12/02/20 Page 7 of 14 Document 37
Constitution only where they ‘deprive inmates of the minimal civilized measures of

life’s necessities.’” Sanders v. Kingston, 53 F. App’x 781, 783 (7th Cir. 2002) (quoting

Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). As I observed in my original screening

order, the Constitution does not require prison officials to provide inmates with chairs

because denying an inmate a chair does not impose a condition that denies “the

minimal civilized measure of life’s necessities.” (ECF No. 5 at 5.) I observed that, if

Sheppard felt his chair was unsafe, he could have sat on his bed or the floor. When

Sheppard moved for reconsideration of my decision denying him the opportunity to

proceed on that claim, he explained that his weight and other health conditions made

it difficult if not impossible for him to sit on his bed or the floor. (ECF No. 8.) Given

Sheppard’s unique challenges, I agreed to let him proceed on that claim.

      With a fully developed record, it has become clear that these defendants

refused to provide Sheppard with a different chair for only a short period of time until

the special needs committee could consider his request. (Sheppard does not dispute

that he had been using the plastic chair without issue for several weeks before raising

his concerns with these defendants.) Bartow learned about his request on June 21, a

little more than a week before the special needs committee met. And he spoke to

Ludwig and Whitman on June 28, just a few days before the special needs committee

met. Even considering Sheppard’s unique challenges, no jury could reasonably

conclude that him not having access to a suitable chair for less than two weeks

deprived him of the minimal civilized measures of life’s necessities. As the Supreme

Court has noted, “the Constitution does not mandate comfortable prisons, and prisons

                                           8



         Case 2:19-cv-01401-NJ Filed 12/02/20 Page 8 of 14 Document 37
… which house persons convicted of serious crimes, cannot be free of discomfort.”

Rhodes v. Chapman, 452 U.S. 337, 349 (1981).

      Further, even if I were to construe Sheppard’s claim to be that these

defendants exposed him to a serious risk of harm by allowing him to use a chair that

he told them was insufficient to hold his weight, his claim would still fail because no

reasonable jury could conclude that Ludwig, Whitman, and Bartow knew he faced a

substantial risk of serious harm. Bartow investigated Sheppard’s complaint by

talking to Whitman, who told her that the special needs committee would consider

his request in the next couple of weeks. She also talked to a sanitation department

officer who told her the chair could hold up to 700 pounds (in actuality, the chair is

designed to hold up to 1,500 pounds). Ludwig and Whitman knew that Sheppard’s

request would be considered in just a few days and that he had been using the chair

for nearly a month without incident. Sheppard asserts that he told them that he knew

from experience that chairs like his were insufficient to hold his weight and that the

chair had already collapsed under him, but prison staff “are neither required nor

expected to believe everything inmates tell them.” Olson v. Morgan, 750 F.3d 708,

713 (7th Cir. 2014). In any event, none of these defendants forced Sheppard to sit in

the chair in the days leading up to the special needs committee meeting.

      Finally, even if the defendants knew he faced a substantial risk of harm by

sitting in the chair (again, no one forced him to sit in the chair), the evidence shows

that none of them had the authority to provide him with a different chair. Only the



                                          9



        Case 2:19-cv-01401-NJ Filed 12/02/20 Page 9 of 14 Document 37
special needs committee was empowered to provide inmates with accommodations

such as special chairs. The Seventh Circuit has explained that:

      Public officials do not have a free-floating obligation to put things to
      rights, disregarding rules … along the way. Bureaucracies divide tasks;
      no prisoner is entitled to insist that one employee do another’s job. The
      division of labor is important not only to bureaucratic organization but
      also to efficient performance of tasks; people who stay within their roles
      can get more work done, more effectively, and cannot be hit with
      damages under § 1983 for not being ombudsmen.

Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009). Ludwig, Whitman, and Bartow

cannot be liable simply because they did not immediately respond to Sheppard’s

demands and instead waited, as policy required, for the special needs committee to

consider his request. They are entitled to summary judgment on this claim.

   2. Denial of a Wheelchair by the Special Needs Committee

      Sheppard asserts that members of the special needs committee (Ludwig,

Whitman, Bartow, Bahr, Siedschlag, Tassler, Chamberlin, Spors, Hanni, Mlodzik,

and Holt) were deliberately indifferent to his serious medical needs when they

canceled his wheelchair restriction shortly after he sustained a concussion. The court

uses a two-part test to evaluate whether a response to a medical condition amounts

to cruel and unusual punishment; it asks: 1) “whether a plaintiff suffered from an

objectively serious medical condition” and 2) “whether the [defendants were]

deliberately indifferent to that condition.” Gabb v. Wexford Health Sources, Inc., 945

F.3d 1027, 1033 (7th Cir. 2019) (quoting Petties v. Carter, 836 F.3d 722, 727-28 (7th

Cir. 2016) (en banc)).



                                         10



        Case 2:19-cv-01401-NJ Filed 12/02/20 Page 10 of 14 Document 37
      Sheppard suffered from a number of serious medical conditions, including

obesity, joint pain, diabetic neuropathy, and back spasms. The defendants explain

that, in light of Sheppard’s weight and body pains, they believed he would benefit

from increased movement. As such, they canceled his wheelchair restriction and

provided him a bench-style walker, which would give him the opportunity to move

while also providing him with a place to sit and rest when he needed to.

      It is well established that a disagreement with a medical professional’s chosen

course of treatment is insufficient to support an Eighth Amendment claim. Snipes v.

DeTella, 95 F.3d 586, 592 7th Cir. 1996). Sheppard wanted a wheelchair, but inmates

do not get to dictate the particulars of their care. The special needs committee

exercised its judgment to benefit Sheppard’s health, not because they were

deliberately indifferent to his health.

      Sheppard focuses on the fact that they canceled his wheelchair shortly after he

suffered a concussion. But, although the special needs committee knew he had been

sent to the hospital, it did not know he had been diagnosed with a concussion because

he had not yet returned to Fox Lake before the committee made its decision. The

defendants cannot have been deliberately indifferent to a condition they did not know

about. And, even if they had had the benefit of his discharge papers, nothing in those

papers indicated that Sheppard should be allowed to use a wheelchair as a result of

his concussion. The defendants are entitled to summary judgment on this claim.




                                          11



        Case 2:19-cv-01401-NJ Filed 12/02/20 Page 11 of 14 Document 37
   3. Denial of Wheelchair by Britt

      Shortly after Sheppard returned from the hospital, he asked if his medications

could be brought to him in his cell. Britt said no and instructed him to walk to health

services to either take his medication or sign a refusal to do so. Sheppard asserts that

he told her he had just been released from the hospital with a concussion and that he

felt “extremely loopy, dizzy, and disoriented.”

      Sheppard’s claim fails because no jury could reasonably conclude that he

suffered from an objectively serious medical condition. See Kimbrough v. Stutleen,

411 F. App’x 882, 884 (7th Cir. 2011) (finding that symptoms of dizziness, fatigue,

and shortness of breath were not objectively serious). Nor could a jury reasonably

conclude that Britt was deliberately indifferent to the risks of harm his condition

created. Sheppard’s discharge papers did not indicate that he was unable to walk or

that he needed to use a wheelchair. And, Britt knew Sheppard had been given a

walker for support, which had a bench he could sit on if he needed to rest or if he

began to feel dizzy. This was an adequate (if not perfect) protection against any risk

of harm he faced as a result of his concussion symptoms. Britt is entitled to summary

judgment.

                             MOTION FOR COUNSEL

     On November 4, 2020, Sheppard filed a motion for the recruitment of counsel,

specifically for mediation and trial, if needed. (ECF No. 36.) As explained in this

decision, the defendants are entitled to summary judgment, so there is no need for

mediation or trial. I will deny Sheppard’s motion.

                                          12



        Case 2:19-cv-01401-NJ Filed 12/02/20 Page 12 of 14 Document 37
      IT IS THEREFORE ORDERED that Sheppard’s motion for recruitment of

counsel (ECF No. 36) is DENIED.

      IT IS FURTHER ORDERED that the defendants’ motion for summary

judgment (ECF No. 18) is GRANTED and this case is DISMISSED.

      This order and the judgment to follow are final. A dissatisfied party may appeal

this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this

court a notice of appeal within 30 days of the entry of judgment. See Federal Rule of

Appellate Procedure 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being able

to meet the 30-day deadline. See Federal Rule of Appellate Procedure 4(a)(5)(A).

      Under certain circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within 28 days of the entry of judgment. The court

cannot extend this deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion

under Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. The court cannot

extend this deadline. See Federal Rule of Civil Procedure 6(b)(2).

      A party is expected to closely review all applicable rules and determine, what,

if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 2nd day of December, 2020.



                                           13



        Case 2:19-cv-01401-NJ Filed 12/02/20 Page 13 of 14 Document 37
                                   BY THE COURT:


                                   NANCY JOSEPH
                                   ___ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ _____ ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ___




                                   United States Magistrate Judge




                              14



Case 2:19-cv-01401-NJ Filed 12/02/20 Page 14 of 14 Document 37
